Citation Nr: 0718668	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-39 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States Code 
(Montgomery GI Bill or Chapter 30 benefits).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 2002 to 
February 2005.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 2005 decision by the RO 
denying entitlement to education benefits.


FINDING OF FACT

The appellant's only period of service, from February 22, 
2002 through February 9. 2005, resulted in her discharge 
under honorable conditions (general discharge).


CONCLUSION OF LAW

The appellant's claim of basic service eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, lacks legal merit and entitlement under 
the law.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 
21.7042(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address its 
duty to assist under the Veterans Claims Assistance Act 
("VCAA").  The VCAA provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, upon further 
review, it is not clear that such notice is required in this 
case because the benefits sought are found in Chapter 30 of 
Title 38, and Chapter 1606 of Title 10, United States Code.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In addition, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case 
and therefore no further duty to assist exists.  The VCAA 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law).

The appellant seeks payment of VA educational assistance 
benefits under the Montgomery GI Bill (MGIB), Chapter 30, 
Title 38, United States Code.  The appellant notes that she 
has been deemed ineligible for VA educational assistance 
benefits under the MGIB based upon the fact that she was 
given a discharge other than honorable from service.  She 
testified before the undersigned at a Travel Board hearing 
that the character of her service as "under honorable 
conditions" should not bar her from receiving education 
benefits as she served honorably for three years and the 
characterization of her service at discharge is a result of 
her inability to report to duty during the last month of 
service due to lack of childcare and familial 
responsibilities.  She also testified that she is attempting 
to have the characterization of her service changed to 
honorable; however no decision has been reached.

The appellant's discharge was verified as "General/uhc" by 
the United States Navy.  "Uhc" is an acronym for discharge 
"under honorable conditions."  The governing legal 
criteria, as pertinent to this particular case, specify that 
in order to be eligible to receive educational benefits 
pursuant to Chapter 30, an individual, after June 30, 1985, 
must first become a member of the Armed Forces, serve at 
least three years of continuous active duty in the Forces, 
and must be discharged with an "honorable" discharge.  38 
U.S.C.A. § 3011(a) (3) (West 2002); 38 C.F.R. § 21.7042 (a) 
(4) (2005).  A "less than honorable" character of discharge 
(e.g., "under honorable conditions," "general," "bad 
conduct," or "undesirable") is not qualifying for Chapter 30.  
See VA Adjudication Procedure Manual M22-4, Part V, 1.17(e).  
The Board observes that the character of the appellant's 
discharge as less than honorable from her only period of 
active service does not satisfy the basic eligibility 
requirement for Chapter 30 benefits.  38 U.S.C.A. § 3011(a); 
38 C.F.R. § 21.7042 (a). 

The appellant was not discharged with an "honorable" 
discharge. Based on this service, the appellant did not meet 
the basic eligibility requirements for Chapter 30 benefits. 
38 C.F.R. § 21.7042 (a).

An alternative to meeting the aforementioned character of 
discharge requirement exists if the evidence shows the 
appellant's service is described as "honorable", and that the 
appellant was placed on the retired list, transferred to the 
Fleet Reserve or Fleet Marine Corps Reserve, placed on the 
temporary disability retired list, or released in a reserve 
component of the Armed Services.  38 U.S.C.A. § 3011 
(a)(3)(C),(D); 38 C.F.R. § 21.7042 (a)(4)(iii),(iv).  
Although the appellant's discharge was described as "under 
honorable conditions," the evidence does not show that she 
was placed on the retired list, transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, placed on the 
temporary disability retired list, or released in a reserve 
component of the Armed Services.  Accordingly, the appellant 
has not met the alternative to meeting the character of 
discharge requirement.

The Board has carefully considered the contentions advanced 
by the appellant in this case.  The legal criteria governing 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code are, however, quite 
specific.

The appellant has requested that the Board consider her claim 
sympathetically in light of her desire to advance her 
education and improve her life.  To this end, the Board has 
carefully considered her testimony, written statements, and 
the in-service evaluations submitted. Unfortunately, the 
Board is not free to deviate from the law as passed by 
Congress.  There is simply no legal basis to find the 
appellant eligible for educational assistance benefits under 
the MGIB, Chapter 30, Title 38, United States Code.

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA educational assistance benefits 
under Chapter 30, Title 38, United States Code, is denied


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


